INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of ____________ ___, ______, is made by
and between MEMC Electronic Materials, Inc., a Delaware corporation (the
"Company"), and ________________________ (the "Indemnitee"), an "agent" (as
hereinafter defined) of the Company.

RECITALS

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as directors or executive officers of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and executive officers;

B. The statutes and judicial decisions regarding the duties of directors and
executive officers are often difficult to apply, ambiguous or conflicting, and
therefore fail to provide such directors and executive officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;

C. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts and the costs of litigation may be so enormous (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and executive
officers;

D. The Company believes that it is unfair for its directors and executive
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or executive officer received no personal profit
and in cases where the director or executive officer was not culpable;

E. Section 145 of the General Corporation Law of Delaware ("Section 145"), under
which the Company is organized, empowers the Company to indemnify its directors,
officers, employees and agents by agreement and to indemnify persons who serve,
at the request of the Company, as the directors, officers, employees or agents
of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

F. The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but necessary to promote the
best interests of the Company and its stockholders;

G. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or executive officer of the Company free from undue concern
for claims for damages arising out of or related to such services to the
Company, and

H. The Indemnitee is willing to serve, or to continue to serve, the Company,
only on the condition that he is furnished the indemnity provided for herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. For purposes of this Agreement, "agent" of the Company means any
person who is or was a director, officer, employee or other agent of the Company
or a subsidiary of the Company, or is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise.

(b) Expenses. For purposes of this Agreement, "expenses" includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys' fees and related disbursements and other out-of-pocket costs),
actually and reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement, Section 145 or otherwise, and
amounts paid in settlement by or on behalf of the Indemnitee, but shall not
include any final judgments, fines or penalties actually levied against the
Indemnitee.

(c) Proceedings. For the purposes of this Agreement, "proceeding" means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative or investigative.

(d) Subsidiary. For purposes of this Agreement, "subsidiary" means any
corporation of which more than 50% of the outstanding voting securities are
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries or by one or more other subsidiaries.

(e) Other. For purpose of this Agreement, "other enterprise" shall include
employee benefit plans; references to "fines" shall include any excise tax
assessed with respect to any employee benefit plans; references to "serving at
the request of the Company" shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and any person who acts in good
faith and in a manner he reasonably believes to be in the best interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interests of the Company" as
referred to in this Agreement.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of the Company (or under separate
agreement), or until such time as he tenders his resignation in writing;
provided, however, that nothing contained in this Agreement is intended to
create any right to continued employment by the Indemnitee in any capacity.

3. Indemnity in Third Party Proceedings. The Company shall indemnify the
Indemnitee if the Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any proceeding (other than a proceeding by or in the
right of the Company) by reason of the fact that the Indemnitee is or was an
agent of the Company, including any proceeding based upon any act or inaction by
the Indemnitee in his capacity as an agent of the Company, against any and all
expenses, judgments, fines and penalties actually and reasonably incurred by him
in connection with such proceeding, but only if the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
proceeding by judgment, order of court, settlement, conviction or on plea of
nolo contendere, or its equivalent, shall not, of itself, create a presumption
that the Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal proceedings, that such person had
reasonable cause to believe that his conduct was unlawful.

4. Indemnity in Derivative Actions; Indemnification as Witness.

(a) The Company shall indemnify the Indemnitee if the Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding by
or in the right of the Company to procure a judgment in its favor by reason of
the fact that the Indemnitee is or was an agent of the Company, including any
proceeding based upon any act or inaction by the Indemnitee in his capacity as
an agent of the Company, against all expenses actually and reasonably incurred
by the Indemnitee in connection with such proceeding, but only if the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
under this Section 4 shall be made in respect of any claim, issue or matter as
to which the Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction for gross negligence or misconduct
in the performance of his duty to the Company, unless and only to the extent
that any court in which such proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper.

(b) Notwithstanding any other provisions of this Agreement, to the extent the
Indemnitee is, by reason of the fact that he is or was an agent of the
Corporation, involved in any investigative proceeding, including but not limited
to testifying as a witness or furnishing documents in response to a subpoena or
otherwise, the Indemnitee shall be indemnified against any and all expenses
actually and reasonably incurred by or for him in connection therewith.

5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, the Company shall indemnify the
Indemnitee against all expenses actually and reasonably incurred in connection
with such proceeding.

6. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses, judgments, fines or penalties, actually and reasonably incurred by him
in a proceeding but is not entitled, however, to indemnification for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.

7. Advancement of Expenses. Subject to Section 11(a) hereof, the Company shall
advance all expenses incurred by the Indemnitee in connection with any
proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an agent of the
Company. The Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Company as authorized by
this Agreement. The advances to be made hereunder shall be paid by the Company
to or on behalf of the Indemnitee within thirty (30) days following delivery of
a written request therefor by the Indemnitee to the Company.

8. Notice and Other Indemnification Procedures.

Promptly after receipt by the Indemnitee of notice of the commencement of or the
threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof, provided the failure to provide such
notification shall not diminish the Indemnitee's indemnification hereunder.

Any indemnification requested by the Indemnitee under Section 3, 4, 5 or 6
hereof shall be made no later than ninety (90) days after receipt of the written
request of the Indemnitee unless a determination is made within said ninety (90)
day period (i) by the Board of Directors of the Company by a majority vote of a
quorum thereof consisting of directors who are not parties to such proceeding,
or (ii) in the event such a quorum is not obtainable, at the election of the
Company, either by independent legal counsel in a written opinion or by a panel
of arbitrators (selected in the manner set forth in Section 8(c) hereof) that
the Indemnitee has not met the relevant standards for indemnification set forth
in Section 3, 4, 5 or 6 hereof.

Except as set forth herein, the right of indemnification under this Agreement
and any dispute arising hereunder, including but not limited to matters of
validity, interpretation, application and enforcement, shall be determined
exclusively by and through final and binding arbitration in St. Louis, Missouri,
each party hereto expressly and conclusively waiving his right to proceed to a
judicial determination with respect to such matter. Such arbitration shall be
conducted in accordance with the commercial arbitration rules then in effect of
the American Arbitration Association before a panel of three arbitrators, one of
whom shall be selected by the Company, the second of whom shall be selected by
the Indemnitee and the third of whom shall be selected by the other two
arbitrators. If for any reason arbitration under the arbitration rules of the
American Arbitration Association cannot be initiated, the necessary arbitrator
or arbitrators shall be selected by the presiding judge of the federal district
court in St. Louis, Missouri. Each arbitrator selected as provided hereto is
required to be serving or to have served as a director or an executive officer
of a corporation whose shares of common stock, during at least one year of such
service, were quoted in the Nasdaq National Market System or listed on the New
York Stock Exchange or the American Stock Exchange. It is expressly understood
and agreed by the parties that a party may compel arbitration pursuant to this
Section 8(c) through an action for specific performance and that any award
entered by the arbitrators may be enforced, without further evidence or
proceedings, in any court of competent jurisdiction.

The provisions of Section 8(c) hereof shall not apply if, and to the extent
that, they may be inconsistent with an undertaking given by the Company
(including an undertaking given after the date of this Agreement) to the
Securities and Exchange Commission to submit to a court of competent
jurisdiction the question whether indemnification for liabilities under the
Securities Act of 1933, as amended (the "Securities Act"), by the Company is
against public policy as expressed in the Securities Act, and to be governed by
the final adjudication of such issue. In such case, the determination by such
court shall be deemed, for purposes of this Agreement, to be a determination
pursuant to Section 8(c) hereof. In the event such court of competent
jurisdiction determines that indemnification hereunder in respect of a
particular proceeding is against public policy and cannot be made by the
Company, the Indemnitee shall repay (in addition to the expenses advanced
pursuant to Section 7) any amounts previously paid by the Company in respect of
final judgments, fines or penalties actually levied against the Indemnitee in
such proceeding.

The Company shall reimburse the Indemnitee for the expenses incurred in
prosecuting or defending such arbitration unless the arbitrator finds that each
of the claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or in bad faith (and except in the case of a court of competent
jurisdiction making a finding that indemnification in respect of such expenses
is against public policy as described in Section 8(d) above).

9. Assumption of Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
reasonably acceptable to the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election to do so. In the event of a conflict of interest
between the Company and the Indemnitee, the Company may not assume the defense
of such proceedings absent the consent of the Indemnitee. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same proceeding, provided that (a) the Indemnitee shall have
the right to employ his counsel in such proceeding at the Indemnitee's expense
and (b) if (i) the employment of counsel by the Indemnitee has been previously
authorized in writing by the Company, (ii) there is a conflict of interest
between the Company and the Indemnitee in the conduct of any such defense, or
(iii) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of the Indemnitee's
counsel shall be at the expense of the Company.

10. Insurance. The Company may, but is not obligated to, obtain directors' and
officers' liability insurance ("D&O Insurance") as may be or become available in
reasonable amounts from established and reputable insurers with respect to which
the Indemnitee is named as an insured. Notwithstanding any other provision of
the Agreement, the Company shall not be obligated to indemnify the Indemnitee
for expenses, judgments, fines or penalties which have been paid directly to the
Indemnitee by D&O Insurance. If the Company has D&O Insurance in effect at the
time the Company receives from the Indemnitee any notice of the commencement of
a proceeding, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the lndemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policy.

11. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by the Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except to the extent
initiated or brought to establish or enforce a right to indemnification under
this Agreement or as set forth in Section 8(e) hereof; provided, however, that
such indemnification or advancement of expenses may be provided by the Company
in specific cases if the Board of Directors finds it to be appropriate; or

(b) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding effected without the
Company's written consent; the Company shall not settle any proceeding without
the Indemnitee's written consent; neither the Company nor the Indemnitee will
unreasonably withhold consent to any proposed settlement; or

(c) Certain Matters. To indemnify the Indemnitee on account of any proceeding
with respect to (i) payments made to the Indemnitee if it is determined by final
judgment or other final adjudication that such payments were in violation of law
or (ii) which it is determined by final judgment or other final adjudication
that the conduct of the Indemnitee constituted bad faith or active and
deliberate dishonesty; or

(d) Section 16. To indemnify the Indemnitee on account of any claim by or on
behalf of the Company for recovery of profits resulting from the purchase and
sale or sale and purchase by the Indemnitee of equity securities of the Company
pursuant to Section 16(b) of the Securities Exchange Act of 1934, as amended; or

(e) Unlawful. To indemnify the Indemnitee to the extent such indemnification has
been determined pursuant to Section 8(c) or (d) hereof to be unlawful.

12. Nonexclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company's
Certificate of Incorporation or By-Laws, the vote of the Company's stockholders
or disinterested directors, other agreements or otherwise, both as to action in
his official capacity and to action in another capacity while occupying his
position as an agent of the Company, and the Indemnitee's rights hereunder shall
continue after the Indemnitee has ceased acting as an agent of the Company and
shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

16. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

17. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

18. Notice. All notices, claims, requests, demands and other communications
hereunder shall be in writing and shall be duly given if: (a) personally
delivered or sent via telecopy, (b) sent by certified mail, return receipt
requested, or (c) sent by nationally recognized overnight courier service (for
next business day delivery), shipping prepaid to the addresses shown on the
signature page of this Agreement or such other address or addresses as the
person to whom notice is to be given may have previously furnished to the other
party in writing in the manner set forth above. Notices shall be deemed given at
the time of personal delivery or completed telecopy, or, if sent by certified
mail, three (3) business days after such sending, or, if sent by nationally
recognized overnight courier service, one (1) business day after such sending.

19. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware,
without giving effect to conflict of laws principles. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of its
directors and executive officers, then the indemnification provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

Name:_______________________________
Title:_________________________________

 

 

 

INDEMNITEE

Name:_______________________________